               Case 5:21-cv-05303-NC Document 1-4 Filed 07/09/21 Page 1 of 6




 1   Michael J. Gregg (SBN 321765)
     Mark W. Skanes (SBN 322072)
 2   Jonathan T. Martinez (SBN 314228)
     ROSEWALDORF LLP
 3   100 Oceangate, Suite 300
     Long Beach, California 90802
 4   Telephone:     (518) 869-9200
     Facsimile:     (518) 869-3334
 5   Email: mgregg@rosewaldorf.com
            mskanes@rosewaldorf.com
 6          jmartinez@rosewaldorf.com

 7   Attorneys for Defendants, TOYOTA MOTOR
     SALES U.S.A., INC. & PIERCEY NORTH, INC.
 8
                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9
                                         COUNTY OF SANTA CLARA
10

11   BIANCA MADRIGAL, an individual,                        Case No.: 21CV382732
     HECTOR ESPINOZA, an individual,
12
                                                            Assigned for all purposes to:
                     Plaintiffs,                            Hon. Christopher G. Rudy, Dept. 7
13
             vs.
14                                                          DEFENDANT PIERCY NORTH, INC.’S
     TOYOTA MOTOR SALES, U.S.A., INC., a                    ANSWER TO PLAINTIFFS’
15   California Corporation; PIERCY NORTH,                  COMPLAINT
     INC., a California Corporation; and DOES 1
16   through 20, inclusive,                                 Action Filed: May 24, 2021
                                                            Trial Date:   Unassigned
17                   Defendants.
18

19
            Defendant, PIERCEY NORTH, INC. (“Defendant”) hereby responds to the Complaint of
20
     Plaintiffs, BIANCA MADRIGAL and HECTOR ESPINOZA (“Plaintiffs”) as follows:
21
                                               GENERAL DENIAL
22
            Pursuant to California Code of Civil Procedure § 431.30, Defendant denies each and every
23
     allegation in the Complaint and further denies that Plaintiffs have been damaged in any sum whatsoever.
24
                                      FIRST AFFIRMATIVE DEFENSE
25
                                       (Failure to State a Cause of Action)
26
            Plaintiffs’ Complaint, and each cause of action therein, fails to state facts sufficient to constitute
27
     a cause of action against Defendant.
28

                                                    1
                    DEFENDANT PIERCEY NORTH, INC.’S ANSWER TO PLAINTIFFS’ COMPLAINT
                Case 5:21-cv-05303-NC Document 1-4 Filed 07/09/21 Page 2 of 6




 1                                    SECOND AFFIRMATIVE DEFENSE

 2                                                   (Mitigation)

 3           Defendant is informed and believes and thereon alleges that Plaintiffs’ alleged damages, if any,

 4   are the result, in whole or in part, of Plaintiffs’ failure to exercise reasonable care to reduce or mitigate

 5   damages.

 6                                     THIRD AFFIRMATIVE DEFENSE

 7                                             (Statute of Limitations)

 8           Defendant is informed and believes and thereon alleges that the Complaint, and each cause of

 9   action thereof, is barred by the application of the statute of limitations set forth in California Code of

10   Civil Procedure sections 337(1), 337(3), 338(a), 339(a), 339(3), 340(a), 343, Commercial Code section

11   2725 and/or any other statute of limitations applicable to the present action.

12                                    FOURTH AFFIRMATIVE DEFENSE

13                                          (Misuse of Subject Vehicle)

14           Any and all injuries, if any, and damages, if any, sustained or suffered by Plaintiffs was or were

15   directly and proximately caused and contributed to by the misuse of and the unreasonable and improper

16   use of the subject vehicle. Further, the misuse or failure to use properly the subject vehicle contributed

17   to the loss, injury, damage or detriment, if any, alleged in the Complaint and the damages, if any,

18   recoverable by Plaintiffs herein must be diminished in proportion to the amount of fault attributable to

19   such misuse or unreasonable or improper use.

20                                     FIFTH AFFIRMATIVE DEFENSE

21                                        (Alteration of Subject Vehicle)

22           The subject vehicle was not in a defective or unmerchantable condition at any time when it left

23   the possession, custody and control of Defendant. Any damage to the subject vehicle was caused and

24   created by changes and alterations made to the subject vehicle, subsequent to the time of the subject

25   vehicle’s manufacture and/or sale, by persons other than defendant or any of their agents, servants or

26   employees, barring Plaintiffs’ recovery herein.

27   ///

28   ///

                                                     2
                     DEFENDANT PIERCEY NORTH, INC.’S ANSWER TO PLAINTIFFS’ COMPLAINT
               Case 5:21-cv-05303-NC Document 1-4 Filed 07/09/21 Page 3 of 6




 1                                    SIXTH AFFIRMATIVE DEFENSE

 2                                                  (Disclaimer)

 3           Defendant is informed and believes and thereon alleges that prior to and at the time of the alleged

 4   acts, omissions and conduct of Defendant as alleged in the Complaint, Defendant expressly disclaimed,

 5   negated and excluded all warranties of the type herein alleged by Plaintiffs, and or any type, express or

 6   implied, whatsoever.

 7                                  SEVENTH AFFIRMATIVE DEFENSE

 8                             (Failure to Comply with Statutory Requirements)

 9           Defendant is informed and believes, and thereon alleges, that the claims alleged against

10   Defendant in the Complaint are barred by the failure of Plaintiffs to comply with the applicable statutory

11   requirements before filing this action.

12                                   EIGHTH AFFIRMATIVE DEFENSE

13                                              (Not Intended Use)

14           Any and all damages, if any, sustained or suffered by Plaintiffs was or were proximately caused

15   and contributed to by the use of the subject vehicle for a purpose for which it was not intended to be

16   used.   Plaintiffs knew, or should have known, that the subject vehicle was not used in a manner for

17   which the subject vehicle was manufactured or intended, and that such unintended use could cause

18   damage to Plaintiffs.    Plaintiffs’ recovery must be barred or reduced in proportion to the amount

19   attributable to the Plaintiffs’ use of the subject vehicle in an unintended manner.

20                                    NINTH AFFIRMATIVE DEFENSE

21                                      (Failure to Perform Maintenance)

22           Plaintiffs’ damages, if any, were the direct and proximate result of the conduct of Plaintif fs

23   and/or Plaintiffs’ agents, employees or representative, in that they negligently, carelessly, recklessly,

24   knowingly, and willfully operated, maintained, and serviced the subject vehicle which is the subject of

25   this lawsuit and/or directed and controlled all operations and maintenance of said subject vehicle.

26   Plaintiffs’ damages, if any, were directly and proximately caused, in whole or in part and/or were

27   contributed to or aggravated by the conduct of Plaintiffs and/or Plaintiffs’ agents, employees or

28   representatives, when they so negligently, carelessly, recklessly, knowingly and willfully failed to repair

                                                     3
                     DEFENDANT PIERCEY NORTH, INC.’S ANSWER TO PLAINTIFFS’ COMPLAINT
               Case 5:21-cv-05303-NC Document 1-4 Filed 07/09/21 Page 4 of 6




 1   the said subject vehicle, knowing that said subject vehicle needed repair, but, instead proceeded to

 2   operate, and otherwise make use of the subject vehicle and/or make improper and inadequate repairs to

 3   said subject vehicle. Plaintiffs’ right to recovery should be barred or reduced by an amount equivale nt

 4   to such percentage of fault.

 5                                      TENTH AFFIRMATIVE DEFENSE

 6                                        (No Consequential Damages)

 7          Defendant, in response to the Complaint and each of its causes of action, states that Plaintiffs’

 8   claims for consequential damages are specifically barred by the terms of the warranty in question and

 9   applicable law.

10                                  ELEVENTH AFFIRMATIVE DEFENSE

11                                                    (Privity)

12           Plaintiffs and Defendant were not in privity of contract wherefore Plaintiffs may not obtain the

13   requested relief from Defendant.

14                                   TWELFTH AFFIRMATIVE DEFENSE

15                                                   (Release)

16          Defendant is informed and believes, and thereon alleges that Plaintiffs have released Defendant

17   from any and all claims, including those raised in the Complaint.

18                                  THIRTEENTH AFFIRMATIVE DEFENSE

19                            (Qualified Third-Party Dispute Resolution Process)

20          Defendant maintains a qualified third-party dispute resolution process, which substantia lly

21   complies with section 1793.22 of the California Civil Code. Defendant is informed and believes, and

22   thereon alleges, Plaintiffs received timely and appropriate notification of the availability of the third-

23   party resolution process. Accordingly, since Plaintiffs did not avail himself of the third-party dispute

24   resolution process prior to filing this litigation, section 1794(e)(2) of the California Civil Code

25   affirmatively bars Plaintiffs from recovering damages for (i) attorney’s fees, (ii) costs, and (iii) treble

26   damages (as provide under California Civil Code section 1794(e)) and Plaintiffs cannot avail himself of

27   the rebuttable presumption pursuant to California Civil Code section 1793.22(b). Defendant’s qualified

28   third-party dispute resolution process also complies with 15 U.S.C. 2310(a), and Plaintiffs’ failure to

                                                       4
                       DEFENDANT PIERCEY NORTH, INC.’S ANSWER TO PLAINTIFFS’ COMPLAINT
                 Case 5:21-cv-05303-NC Document 1-4 Filed 07/09/21 Page 5 of 6




 1   participate in the process precludes relief under the Magnuson-Moss Warranty Act.

 2                               FOURTEENTH AFFIRMATIVE DEFENSE

 3                                           (Reservation of Rights)

 4          Defendant presently has insufficient knowledge or information on which to form a belief as to

 5   whether it may have additional, as yet unstated, defenses available.      Defendant reserves the right to

 6   assert additional defenses in the event that they would be appropriate.

 7          WHEREFORE, Defendant prays for judgment as follows:

 8          1.      That Plaintiffs recover nothing by way of the Complaint;

 9          2.      That the present action be dismissed with prejudice;

10          3.      That judgment be entered in favor of Defendant for attorney’s fees and costs of suit; and

11          4.      For such other and further relief as the Court may deem just and proper.

12

13   Dated: July 9, 2021                                     ROSEWALDORF LLP

14
                                                       By:
15                                                           Michael J. Gregg
                                                             Mark W. Skanes
16                                                           Jonathan T. Martinez
                                                             Attorneys for Defendant,
17                                                           TOYOTA MOTOR SALES, U.S.A., INC. and
                                                             PIERCEY NORTH INC.
18

19

20

21

22

23

24

25

26

27

28

                                                     5
                     DEFENDANT PIERCEY NORTH, INC.’S ANSWER TO PLAINTIFFS’ COMPLAINT
               Case 5:21-cv-05303-NC Document 1-4 Filed 07/09/21 Page 6 of 6




 1                                            PROOF OF SERVICE

 2   Bianca Madrigal, an individual, and Hector Espinoza, an individual v. Toyota Motor Sales, U.S.A.,
     Inc. a California Corporation; Piercey North Inc., a California Corporation; and Does 1 through 20
 3   inclusive,
     Santa Clara County Superior Court, Case No. 21CV382732
 4
             I, the undersigned, am over the age of 18 and am not a party to the within action. My business
 5   address is 100 Oceangate, Suite 300, Long Beach, California 90802. On the date below, I served the
     following document(s) described as:
 6
            DEFENDANT PIERCEY NORTH, INC.’S ANSWER TO PLAINTIFFS’ COMPLAINT
 7
     To the following party or parties in this matter:
 8
     Christopher M. Lovasz                                  Attorney for Plaintiffs
 9   Jeeho H. Lim
     Consumer Legal Service, P.C.
10   2330 Long Beach Blvd.
     Long Beach, CA 90806
11   Phone: (562) 424-3293
     Fax: (562) 595-1849
12   Email: jlim@lemonauto.com;
     bmontes@lemonauto.com
13
     ☐ BY PERSONAL SERVICE: I caused the foregoing document(s) to be personally delivered to the
14   above addressee(s) by One Legal, LLC via a registered process server pursuant to C.C.P. § 1011.
15   ☐ BY U.S. MAIL: By enclosing the foregoing document(s) in a sealed envelope to the addressee(s)
     above and, under the firm’s ordinary course of business, placing said envelope(s) for pick-up and
16   mailing pursuant to C.C.P. § 1013. I am readily familiar with the firm’s practice for collection and
     processing of outgoing mail. Under that practice, the outgoing mail is deposited with the U.S. Postal
17   Service on the same day as collected, with postage fully prepaid.
18   ☐ BY OVERNIGHT DELIVERY: I enclosed the foregoing documents in a sealed envelope or
     package to the addressee(s) listed above and placed said envelope or package for pick-up for overnight
19   delivery via UPS under the firm’s ordinary course of business. I am familiar with the firm’s practice
     of collecting and processing documents for overnight delivery via UPS. Under that practice, the
20   envelope or package would be deposited for pick up by an authorized UPS courier or driver that same
     day and delivered to the addressee(s) the following business day pursuant to C.C.P. § 1013.
21
     ☒ BY ELECTRONIC SERVICE/EMAIL: I electronically filed the document(s) with this Court
22   using the Court’s designated electronic filing service provider, which sent notification of that filing to
     the person(s) listed above to accept service by electronic transmission, and/or I caused the
23   document(s) to be transmitted via electronic mail to the addressees as listed above pursuant to C.C.P. §
     1010.6 and 1013(g), Cal. Rule of Court 2.251, and/or agreement or stipulation between the parties.
24
             I declare under penalty of perjury under the laws of the State of California, that the foregoing is
25   true and correct.
26
     Dated: July 9, 2021
27                                                         Claire Waldvogel
28

                                                  PROOF OF SERVICE
